UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7499


TRACY LAMONT CLARK,

                Petitioner – Appellant,

          v.

ALVIN KELLER, Secretary     of   Prisons;    SIDNEY    HARKLEROAD,
Administrator, MCI,

                Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cv-00542-WO-LPA)


Submitted:   January 28, 2014               Decided:   February 7, 2014


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tracy Lamont Clark, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Mary Carla Hollis,
Assistant  Attorney  General,  Raleigh,  North Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tracy        Lamont    Clark     seeks       to      appeal       the   district

court’s    order     denying      relief     on    his     28    U.S.C.      § 2254    (2012)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a    substantial        showing           of    the    denial    of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that   reasonable          jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,          537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Clark has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

also deny Clark’s motion for a transcript.                             We dispense with

oral    argument     because      the    facts       and      legal     contentions         are



                                             2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3